Citation Nr: 1102632	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  04-14 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1945 to November 1946.  

This matter comes before the Board of Veterans' Appeals (Board) 
by order of the United States Court of Appeals for Veterans 
Claims (hereinafter "the Court") on May 21, 2009, which vacated 
a December 2007 Board decision and remanded the issues of 
entitlement to service connection for bilateral hearing loss and 
tinnitus for additional development.  The Board granted 
entitlement to service connection for bilateral hearing loss in 
July 2010 and remanded the tinnitus issue for further 
development.  The requested development has been substantially 
completed and the bilateral hearing loss issue is found to have 
been fully resolved by the November 2010 rating decision which 
assigned compensable ratings.  

The issue remaining on appeal arose from a December 2003 rating 
decision on behalf of the Chicago, Illinois, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In June 2005, the 
Veteran testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing is 
of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  Clear and unmistakable evidence demonstrates the Veteran's 
tinnitus preexisted military service; there is no clear and 
unmistakable evidence demonstrating that the Veteran's 
preexisting tinnitus was not aggravated in service.

3.  Competent and credible evidence demonstrates the Veteran's 
tinnitus is of service origin.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled by 
information provided to the Veteran in letters dated in 
August 2003 and January 2007.  Those letters notified the Veteran 
of VA's responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. 
App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).  The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, removing the sentence in subsection 
(b)(1) stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the claim.  
Subsection (b)(3) was also added and notes that no duty to 
provide § 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to the 
benefit claimed cannot be established."  73 Fed. Reg. 23,353-
23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in January 2007.  The notice requirements pertinent to 
the issue on appeal have been met and all identified and 
authorized records relevant to the matter have been requested or 
obtained.  The available record included service treatment 
records, VA treatment and examination reports, and the Veteran's 
statements and personal hearing testimony in support of his 
claim.  The Veteran has identified no existing records pertinent 
to his claim requiring additional VA assistance.  Further 
attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that VA medical opinions 
obtained in this case are adequate as they are predicated on a 
substantial review of the record and medical findings and 
consider the Veteran's complaints and symptoms.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).  The available medical 
evidence is sufficient for an adequate determination.  There has 
been substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not cause 
any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2010).  

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where clear 
and unmistakable evidence establishes that an injury or disease 
existed prior to service and was not aggravated by service.  
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2010).  The regulations provide that determinations should not 
be based on medical judgment alone as distinguished from accepted 
medical principles, or on history alone without regard to 
clinical factors pertinent to the basic character, origin and 
development of such injury or disease.  They should be based on 
thorough analysis of the evidentiary showing and careful 
correlation of all material facts, with due regard to accepted 
medical principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof.  The history conforming to accepted 
medical principles should be given due consideration, in 
conjunction with basic clinical data, and be accorded probative 
value consistent with accepted medical and evidentiary principles 
in relation to value consistent with accepted medical evidence 
relating to incurrence, symptoms and course of the injury or 
disease, including official and other records made prior to, 
during or subsequent to service, together with all other lay and 
medical evidence concerning the inception, development and 
manifestations of the particular condition will be taken into 
full account.  Signed statements of veterans relating to the 
origin, or incurrence of any disease or injury made in service if 
against his or her own interest is of no force and effect if 
other data do not establish the fact.  Other evidence will be 
considered as though such statement were not of record.  Id.

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the disease 
or injury was not aggravated by service.  VAOPGCPREC 3-2003 (Jul. 
16, 2003).  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's duty 
under this rebuttal standard attaches.  See Cotant v. Principi, 
17 Vet. App. 116 (2003).  

The Court has held that the phrase "clear and unmistakable 
evidence" means that the evidence "cannot be misinterpreted and 
misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 
Vet. App. 254, 258-59 (1999) (citing definition of "clear and 
unmistakable error" in Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).  It was noted, in essence, that the 
non-adversarial nature of VA compensation laws made VA's 
presumption rebuttal burden distinguishable from other 
evidentiary presumption law theories, but that VA was not 
precluded from assessing the probative value of the other 
contrary evidence of record in meeting this burden.  The Court 
found that "[t]he Board is free to reject this evidence if it 
lacks competency or credibility.  Furthermore, the Board may find 
that the evidence is of such low probative value that it does not 
affect the "unmistakability" of the evidence showing preservice 
inception of the seizure disorder.  In short, the Board is not 
precluded from finding that the condition existed prior to 
service simply because there is some evidence to the contrary if 
their findings of fact indicate that the contrary evidence is of 
no weight or otherwise non-probative.  However, the  Board must 
provide reasons and bases for such a finding."  Id. at 261-262.  
If there is clear and unmistakable evidence to show that a 
veteran's disability was both preexisting and not aggravated by 
service (a two-prong test), then the veteran is not entitled to 
service-connected benefits.  See Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed Cir. 2004).

A preexisting injury or disease will be considered to have been 
aggravated by active military service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded, 
however, where the disability underwent no increase in severity 
during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. 
§ 3.306 (2010).  

In cases involving aggravation by active service, the rating is 
to reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into active 
service, whether the particular condition was noted at the time 
of entrance into active service, or whether it is determined upon 
the evidence of record to have existed at that time.  38 C.F.R. 
§ 3.322(a) (2010).  The Court has also recognized that temporary 
flare-ups of a preexisting disorder during service, without 
evidence of a worsening of the underlying condition, did not 
constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 296-
7 (1991).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
held that a veteran seeking disability benefits must establish 
the existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issue of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

In Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006), the Federal 
Circuit held that the lay evidence presented by a veteran 
concerning his continuity of symptoms after service may generally 
be considered credible and ultimately competent, regardless of a 
lack of contemporaneous medical evidence.  The Federal Circuit 
has also recognized the Board's "authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2010).

Factual Background and Analysis

Service treatment records include an October 1946 discharge 
examination which noted the Veteran had a history of scarred 
eardrums that existed prior to service.  Physical examination 
revealed normal ears.  Service records show the Veteran's duties 
included X-ray technician.  

At his personal hearing in June 2005 the Veteran testified that 
he had noticed some ringing in the ears while on the firing range 
in service, but that it was not to the point of discomfort.  He 
stated he was not treated for any hearing problems during active 
service.  He reported that he occasionally experienced some fuzzy 
ringing in the ears which was not constant.  He described the 
symptoms as occurring suddenly without any precipitating factors.  

A June 2007 VA examination report noted the Veteran stated he 
could not recall the date and circumstances of the onset of his 
tinnitus.  He described his symptoms as recurrent and occurring 
once or twice a day lasting a few minutes each episode.  It was 
noted the Veteran stated he did not feel his tinnitus was 
noticeable.  The examiner found there was insufficient evidence 
to determine whether the Veteran's hearing loss or tinnitus was 
aggravated during active service.  

On VA examination in December 2009 the Veteran reported a history 
of otitis media with occasional otorrhea during childhood and 
intermittent tinnitus which began in grade school.  He reported 
that he had not had tinnitus since high school.  The examiner 
found that the Veteran's report of childhood tinnitus which was 
last noticed in high school suggested his tinnitus preexisted 
military service.  In an October 2010 addendum the examiner found 
that according to the Veteran he had not experienced tinnitus 
since before service and that this information suggested that his 
tinnitus preexisted service and was not aggravated by service.  

As an initial matter, although it is observed that the Veteran 
denied current complaint of tinnitus at the December 2009 
examination, he was shown to have current tinnitus at the June 
2007 audiological examination, and reported during the course of 
this appeal of currently having ringing in the ears at the June 
2005 Board hearing.  See, e.g., McClain v. Nicholson, 21 Vet. 
App. 319 (2007) (holding that the requirement that a current 
disability be present is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim.).  Further, based 
upon a comprehensive review of the record, the Board finds clear 
and unmistakable evidence demonstrates that the Veteran's 
tinnitus preexisted military service.  In this regard, in the 
Board's judgment, the Veteran is competent to provide testimony 
as to having some degree of tinnitus prior to service 
particularly given the contemporaneous objective evidence of 
record to include a reported history scarred eardrums prior to 
service.  Charles v. Principi, 16 Vet. App. 370 (2002) (regarding 
lay testimony of tinnitus); see also, e.g., Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (a Veteran is competent to report 
symptoms because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses).  
However, to rebut the presumption of soundness on entrance there 
must also be clear and unmistakable evidence that the preexisting 
disorder was not aggravated in service.  The Board finds that 
such evidence does not exist in this case. Although the Veteran 
has apparently provided inconsistent reports as to the date of 
onset and present manifestation of symptoms, the Board finds his 
statements and testimony as to the symptoms of tinnitus he 
claimed to have experienced is competent.  The December 2009 
examiner's opinion that the Veteran's report on that date 
'suggested' that his tinnitus preexisted service and was not 
aggravated by service does not meet the required regulatory clear 
and unmistakable evidence standard.  As such, the Veteran is 
presumed sound on entrance as to tinnitus, and therefore, based 
on the competent and credible evidence of record the Board finds 
that the evidence is in equipoise as to whether the Veteran's 
tinnitus was incurred in service.  Therefore, the Board finds 
that entitlement to service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


